Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT SECOND AMENDMENT TO CREDIT AGREEMENT (this “ Agreement ”) dated as of September 21, 2015 by and between FactSet Research Systems Inc. (the “ Borrower ”) and Bank of America, N.A. (the “ Lender ”), with respect to a certain Credit Agreement, dated as of February 6, 2015, by and between the Borrower and the Lender, as amended by that certain First Amendment to Credit Agreement dated as of May 27, 2015 (as amended, modified and supplemented from time to time, the “ Credit Agreement ”). W I T N E S S E T H: WHEREAS , the Borrower has requested, and the Lender has agreed, to increase the Commitment and to amend certain provisions of the Credit Agreement as further described herein . NOW, THEREFORE , for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: §1.
